--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT


This employment agreement (this "Agreement"), dated as of February 23, 2010, is
made by and between China Advanced Construction Materials Group, Inc., a
Delaware corporation (the "Company") and Jeremy Goodwin (the “Executive”)
(collectively, the “Parties”).

WHEREAS, the Company is a publicly traded company whose shares are quoted on the
NASDAQ Global Market;

WHEREAS, the Board of Directors of the Company appointed the Executive as
President effective as of January 25, 2010 (the "Effective Date"), and Chief
Financial Officer effective on or about February 15, 2010 (as set forth herein);
and

WHEREAS, the Executive will have the duties and responsibilities as described in
Section 1 of the Agreement during the period when the Executive is the President
and Chief Financial Officer of the Company; and

WHEREAS, the Parties wish to establish the terms of the Executive’s employment
with the Company;

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

1. POSITION/DUTIES.


(a) During the Employment Term (as defined in Section 2 below), the Executive
shall serve as the President of the Company and, subject to Section 1(b) below,
as the Chief Financial Officer of the Company.

(i) In this capacity the Executive shall be responsible for leading the
Company’s efforts in obtaining financing for the Company by way of one or more
public offerings in the amounts and on the schedules requested by the Chief
Executive Officer of the Company, including but not limited to overseeing
underwriters, counsels and auditors, and preparing and/or reviewing requisite
documentations in connection with such transactions, and shall perform certain
investor relations activities as requested by the Chief Executive Officer.

(ii) During the Term of Employment, the Executive shall obtain at least one
concrete project for the Company, on terms reasonably acceptable to the Chief
Executive Officer, that shall generate gross revenues to the Company of at least
$5,000,000 (the “Contract Value”). If this Agreement is extended beyond the
Initial Term, then during the Additional Term the Executive shall obtain at
least one concrete project for the Company each year, on terms reasonably
acceptable to the Chief Executive Officer, that shall generate gross revenues of
the Contract Value; provided that the required Contract Value each year shall
increase by 10% from the Contract Value of the previous year.

1


--------------------------------------------------------------------------------

(iii) Executive shall also be responsible for planning and establishing a stock
option plan and option grant model for the Company by no later than May 31,
2010, and thereafter shall be responsible for the monitoring and enforcement of
such system under the direction of the compensation committee of the board.

(iv) During the Term of Employment, the Executive shall be responsible for
overseeing the Company’s interaction with outside legal counsel and overseeing
Human Resource activities.

(v) The Executive shall be responsible for completing the management procedure
re-design and initial compliance with the requirements of the Sarbanes-Oxley Act
before the end of June 2010.

(vi) The Executive shall be responsible for creating and implementing an
international market development, and shall present such plan to the board
before the end of 2010.

(b) Beginning on the date on which the current Chief Financial Officer of the
Company ceases to serve in such capacity (anticipated to be on or about February
15, 2010), the Executive shall serve as the Chief Financial Officer of the
Company. During such time as the Executive serves as the Chief Financial Officer
of the Company, the Executive’s duties shall include, in addition to the
Executive’s duties as President:

(i) working with the Company’s U.S. legal counsel and auditors to implement,
monitor and oversee the Company’s accounting, reporting and financial controls,
ongoing compliance with the requirements of the Sarbanes-Oxley Act, the
Securities Act of 1933, the Securities Exchange Act of 1934, and the listing
rules of the NASDAQ Global Market; and

(ii) advising the Board of the Directors with respect to the Company’s internal
controls and procedures, including disclosure controls and procedures.

Notwithstanding anything to the contrary herein, the Executive acknowledges that
any termination of his position as Chief Financial Officer during the term
hereof shall not, in any way, constitute a breach of this Agreement by the
Company; provided that any such termination shall not reduce the compensation
described in Section 3 hereof. The Company agrees to retain a qualified Finance
Manager and Internal Controller (which positions may be held by one person) with
reasonable knowledge and experience in the preparation of U.S. GAAP financial
statements, U.S public company reporting obligations, including obligations
under the Sarbanes-Oxley Act of 2002, as soon as practicable.

2


--------------------------------------------------------------------------------

(c) During the Employment Term, the Executive shall report directly to the Chief
Executive Officer and the Board of Directors of the Company. The Executive shall
obey the lawful directions of the Chief Executive Officer and the Board of
Directors to whom the Executive reports and shall use his diligent efforts to
promote the interests of the Company and to maintain and promote the reputation
thereof.

(d) During the Employment Term, the Executive shall maintain his residence in
Hong Kong and shall be expected to travel extensively between and within China,
Hong Kong and the United States and to spend significant time in Beijing, China
as directed by the Chief Executive Officer. In the event that the Executive is
required by the Chief Executive Officer to relocate his residence to Beijing,
China at any time during the Employment Term, the Company shall provide the
Executive with necessary allowance and full coverage of all the costs in
connection with the relocation.

(e) During the Employment Term, the Executive shall use his best efforts to
perform his duties under this Agreement and shall devote all of his business
time, energy and skill in the performance of his duties with the Company. The
Executive shall not during the Employment Term (except as a representative of
the Company) be directly or indirectly engaged or concerned in any other
business activity, unless Executive notifies the Board in advance of Executive’s
intent to engage in other paid or unpaid work, and receives the Board’s express
written consent to do so. Notwithstanding the foregoing, it is understood that
Executive shall be entitled to serve on the Board of Directors of other business
organizations so long as such service does not constitute an actual or apparent
conflict of interest, and so long as the consent of the Board (which shall not
unreasonably be withheld) is obtained for such service; and provided further
that the Board has consented to Executive’s continued service on the Boards of
Directors and advisory boards set forth on Schedule 1(e) hereof. Nothing in this
Section shall prohibit Executive from participating in social, civic or
professional associations or engaging in passive outside investment activities
which may require a limited portion of time and effort to manage, so long as
such activities do not interfere with the performance of Executive’s duties
hereunder nor compete, in any way, with the products or services offered by the
Company.

2. EMPLOYMENT TERM. Except for earlier termination as provided in Section 6, the
Executive's employment as President under this Agreement shall begin on the
Effective Date and Executive’s employment as Chief Financial Officer shall begin
on the date set forth in Section 1(b) above and (subject to Section 1(b) above)
employment under both positions shall end on January 4, 2011 (the "Initial
Term"). At the end of the Initial Term (and any renewal period provided for
herein), this Agreement shall automatically be extended for additional one year
periods (the “Additional Term”) unless either party hereto gives a written
notice of non-renewal delivered not less than thirty (30) days prior to the end
of the Initial Term or any Additional Term. The Company may elect to give a
written notice of non-renewal with respect to Executive’s continued employment
as Chief Financial Officer after any term but retain his services, and continue
the term of employment, as President. However, the Executive may not provide a
notice of non-renewal for a single position and any notice of non-renewal from
Executive shall apply to both his positions as President and Chief Financial
Officer. The amount of compensation payable to the Executive during any
extension of the Initial Term shall be discussed and agreed upon by both parties
in writing 30 days before the expiration of the Initial Term. The Initial Term
and any Additional Term shall be referred to herein as the "Employment Term."

3


--------------------------------------------------------------------------------

3. COMPENSATION.

(a) Base Salary. In consideration of the services to be rendered hereunder, the
Company hereby agrees to pay the Executive an initial annual base salary of
$180,000 payable in equal semimonthly installments in accordance with the usual
practice of the Company (the “Base Salary”). Unless otherwise agreed in writing,
during any Additional Term, the Executive’s Base Salary shall increase by 10%
annually following the first anniversary of the Effective Date. The Executive
will be responsible for his own income tax payable to relevant federal and state
authorities in the United States. Upon the Effective Date, the Base Salary shall
be deemed payable beginning on January 4, 2010.

(b) Restricted Stock Award. Subject to the terms and conditions provided in this
Agreement and the Restricted Stock Agreement between the Company and the
Executive, the Company agrees to grant the Executive, pursuant to the Company’s
2009 Equity Incentive Plan, 50,000 restricted shares of the common stock of the
Company. The restricted shares granted hereby shall vest as follows:

   

(i)

12,500 shares shall vest on April 4, 2010;

  

 

     

(ii)

12,500 shares shall vest on July 4, 2010;

  

 

     

(iii)

12,500 shares shall vest on October 4, 2010; and

  

 

     

(iv)

12,500 shares shall vest on January 4, 2011.

(c) Stock Option Grant. Subject to the terms and conditions provided in this
Agreement and the Stock Option Agreement between the Company and the Executive,
the Company agrees to grant the Executive, pursuant to the Company’s 2009 Equity
Incentive Plan, a stock option to purchase up to 100,000 shares of the common
stock of the Company. The option shall have an exercise price of $5.38 and shall
be exercisable on a cashless, or net exercise basis. The option granted hereby
shall vest as follows:

(i) 35,000 shares shall vest on March 5, 2010 and 15,000 shares shall vest on
March 31, 2010; provided, that the Board, or the Compensation Committee, may
terminate or postpone the vesting with respect to such option shares if the
Company fails to close public offerings during the first calendar quarter of
2010 in the amounts and on the schedule and terms reasonably requested by the
Chief Executive Officer pursuant to Section 1(a)(i) hereof (“First Quarter
Financings”); and

(ii) Up to 50,000 shares shall vest on July 15, 2010 as follows

(A) 10,000 of such shares shall vest if the Company closes public offerings
during the second calendar quarter of 2010 of at least 20% of any target amount
reasonably requested, on the schedules and terms reasonably requested by, the
Chief Executive Officer pursuant to Section 1(a)(i) hereof, excluding the First
Quarter Financings (the “Second Quarter Financings”);

4


--------------------------------------------------------------------------------

(B) 20,000 of such shares shall vest if the Company closes at least 40% of the
Second Quarter Financings;

(C) 30,000 of such shares shall vest if the Company closes at least 60% of the
Second Quarter Financings;

(D) 40,000 of such shares shall vest if the Company closes at least 80% of the
Second Quarter Financings; and

(E) all 50,000 of such shares shall vest if the Company closes all of the Second
Quarter Financings.

Notwithstanding the foregoing, if (A) the Executive obtains reasonable
commitments of investment banks, placement agents and/or investors to provide
financing by way of one or more public offerings in the amounts and on the
schedules and terms reasonably requested by the Chief Executive Officer, and
such arrangements are rejected by the Chief Executive Officer or the Board, or
(B) the Company fails to close such financings voluntarily, (C) any such
financing is terminated as a result of a material breach of a material agreement
by the Company or (D) or the Company does not meet the earnings or earnings per
share milestones set by the Chief Executive Officer as conditions precedent for
any such financings, then the vesting for such shares set forth above shall not
be terminated or postponed. Any termination or deferral of vesting as set forth
herein shall not be deemed to be “Good Reason” as defined below.

4. EMPLOYEE BENEFITS.

(a) Benefit Plans. The Executive shall be eligible to participate in any
employee benefit plan of the Company, including, but not limited to, equity,
pension, thrift, profit sharing, medical coverage, education, or other
retirement or welfare benefits that the Company has adopted or may adopt,
maintain or contribute to the benefit of its senior executives, at a level
commensurate with his positions, subject to satisfying the applicable
eligibility requirements. The Company may at any time or from time to time
amend, modify, suspend or terminate any employee benefit plan, program or
arrangement for any reason in its sole discretion.

(b) Vacation. The Executive shall be entitled to an annual paid vacation in
accordance with the Company's policy applicable to senior executives from time
to time in effect, but in no event less than two weeks per calendar year (as
prorated for partial years), which vacation may be taken at such times as the
Executive elects with due regard to the needs of the Company. The carry-over of
vacation days shall be in accordance with the Company's policy applicable to
senior executives from time to time in effect.

5

--------------------------------------------------------------------------------

(c) Business and Entertainment Expenses. Upon presentation of appropriate
documentation, the Executive shall be reimbursed for all reasonable and
necessary business and entertainment expenses, including business related travel
expenses, incurred in connection with the performance of his duties hereunder,
all in accordance with the Company's expense reimbursement policy applicable to
senior executives from time to time in effect.

(d) Insurance. Upon presentation of appropriate documentation, the Executive
shall be reimbursed for all reasonable expenses in connection with the
Executive’s international health insurance coverage (substantially similar to
the coverage offered by CIGNA International). Prior to enrolling in any health
insurance plan, the Executive obtain the written consent of the Company, which
consent shall not be unreasonably withheld. The Company shall also provide
Officer's and Director's Insurance Coverage of at least $2,000,000 with the
Company’s current insurance provider or such other insurance provider approved
by the Board for provision of coverage to officers and directors of the Company
generally.

(e) Legal Assistance. The Company will authorize its U.S. legal counsel to
provide Executive with legal assistance, and shall pay the related legal
expenses, with respect to U.S. tax issues in connection with the payment of
compensation hereunder, filings with the U.S. Securities and Exchange Commission
and other issues related to Executive’s performance hereunder; provided, that
the parties agree that in the event of any conflict between the Company and the
Executive, such firm or firms shall be authorized to continue to represent the
Company.

5. TERMINATION. The Executive's employment and the Employment Term shall
terminate on the first of the following to occur:

(a) Disability. The thirtieth (30th) day following a written notice of
termination by the Company to the Executive due to Disability. For purposes of
this Agreement, "Disability" shall mean a determination by the Company in
accordance with applicable law that due to a physical or mental injury,
infirmity or incapacity, the Executive is unable to perform the essential
functions of his job with or without accommodation for 180 days (whether or not
consecutive) during any 12-month period.

(b) Death. Automatically on the date of death of the Executive.

(c) Cause. Immediately upon written notice of termination by the Company to the
Executive for Cause. "Cause" shall mean, as determined by the Board (or its
designee) (1) conduct by the Executive in connection with his employment duties
or responsibilities that is fraudulent, unlawful or grossly negligent; (2) the
willful misconduct of the Executive; (3) the willful and continued failure of
the Executive to perform the Executive's duties with the Company (other than any
such failure resulting from incapacity due to physical or mental illness); (4)
the commission by the Executive of any felony (or the equivalent under the law
of the People's Republic of China) (other than traffic-related offenses) or any
crime involving moral turpitude; (5) violation of any material policy of the
Company or any material provision of the Company's code of conduct, employee
handbook or similar documents; or (6) any material breach by the Executive of
any provision of this Agreement or any other written agreement entered into by
the Employee with the Company.

6

--------------------------------------------------------------------------------

(d) Without Cause. On the tenth (10th) day following written notice by either
Party to the other Party without Cause, other than for death or Disability of
the Executive.

(e) Good Reason. The tenth (10th) day following a written notice of termination
by the Executive for Good Reason. “Good Reason” means, without Executive’s
consent: (i) a material diminution in Executive’s Base Salary; (ii) a material
diminution in Executive’s responsibilities, duties or authority as the President
of the Company, which causes Executive’s position with the Company to have less
responsibility or authority than Executive’s position immediately prior to such
change, provided that any such change is not in connection with the termination
of Executive’s employment with the Company; or (iii) a material breach by the
Company of the terms or conditions of this Agreement; provided however, if any
of the conditions described in subsections (i)-(iii) above occur, Executive is
required to provide written notice of such condition to the Board within fifteen
(15) days of the initial occurrence of the condition, and, following such
written notice, the Company shall then have fifteen (15) days to remedy such
condition, before the existence of any such condition (which is not otherwise
remedied by the Company) shall constitute “Good Reason.”

6. CONSEQUENCES OF TERMINATION.

(a) Disability. Upon termination of the Employment Term because of the
Executive's Disability, the Company shall pay or provide to the Executive (1)
any unpaid Base Salary and any accrued vacation through the date of termination;
(2) any unpaid Annual Bonus accrued with respect to the fiscal year ending on or
preceding the date of termination; (3) reimbursement for any unreimbursed
expenses properly incurred through the date of termination; and (4) all other
payments or benefits to which the Executive may be entitled under the terms of
any applicable employee benefit plan, program or arrangement (collectively,
"Accrued Benefits"). Additionally, in the event of termination of the Employment
Term because of the Executive’s Disability, all non-vested shares of restricted
stock and all non-vest options granted to the Executive pursuant to Sections
3(b) and (c) of this Agreement shall be automatically forfeited and returned to
the Company unless the Company otherwise notifies the Executive.

(b) Death. Upon the termination of the Employment Term because of the
Executive's death, the Executive's estate shall be entitled to any Accrued
Benefits. Additionally, in the event of termination of the Employment Term
because of the Executive’s death, all non-vested shares of restricted stock and
all non-vest options granted to the Executive pursuant to Sections 3(b) and (c)
of this Agreement shall be automatically forfeited and returned to the Company
unless the Company otherwise notifies the Executive’s estate.

(c) Termination for Cause. Upon the termination of the Employment Term by the
Company for Cause, the Company shall pay to the Executive any Accrued Benefits.
Additionally, in the event of termination of the Employment Term for Cause, all
non-vested shares of restricted stock and all non-vested options granted to the
Executive pursuant to Sections 3(b) and (c) of this Agreement shall be
automatically forfeited and returned to the Company.

7

--------------------------------------------------------------------------------

(d) Termination without Cause or for Good Reason. Upon the termination of the
Employment Term by the Company without Cause, or by the Executive for Good
Reason, the Company shall pay or provide to the Executive (i) the Accrued
Benefits and (ii) the Base Salary in effect on the date of such termination for
a period of six (6) months, payable in installments in accordance with the
Company’s normal payroll practices. Additionally, in the event of termination of
the Employment Term without Cause or for Good Reason, all shares of restricted
stock and all options granted to the Executive pursuant to Sections 3(b) and (c)
of this Agreement shall immediately and automatically vest in full.

7. SERVICE ON THE BOARD OF DIRECTORS.

(a) Non-Independent Director. The Executive acknowledges that, as of the
Effective Date, the Executive will no longer be deemed to be an “independent
director” within the meaning of the applicable NASDAQ listing standards, and
that if the Company shall not have appointed an “independent director” within
fifteen (15) calendar days of the Effective Date, the Executive shall, on such
fifteenth day, resign from the Board of Directors, effective immediately.

(b) Amendment of Director Agreement. During the Employment Period, Executive
will serve as a member of the Company’s Board until such time as Executive
resigns or is properly removed as a member of the Board in accordance with the
Company’s Articles of Incorporation and/or By-laws. Subject to the terms of this
Section 7, the parties hereby agree that the Director Agreement between the
Executive and the Company, dated October 3, 2008, as amended (the “Director
Agreement”) shall be deemed extended from October 4, 2009 through the end of the
Initial Term (the “Extended Term”) under the same terms and conditions set forth
in the Director Agreement; provided that:

(i) During the period from October 4, 2009 through January 4, 2010 the Executive
shall be entitled to the monthly payment currently in effect as set forth on
Section 4(a) of the Director Agreement;

(ii) As of the Effective Date, the Executive shall no longer be entitled to the
monthly fee set forth on Section 4(a) of the Director Agreement;

(iii) Executive shall be paid a cash bonus in the amount of $21,750 promptly
following the date hereof; and

(iv) Executive shall receive an additional fully vested option to purchase
12,500 shares of the Company’s common stock at an exercise price of $4.64, the
closing price on the date hereof.

Such additional options, together with all previous options granted under the
Director Agreement, are intended to be exercisable on a cashless, or net
exercise basis. No additional stock options, other than those set forth in this
subsection, shall be issued pursuant to Section 4(b) of the Director Agreement
in consideration of the services as a director provided during the period from
October 4, 2009 through the end of the Extended Term.

8

--------------------------------------------------------------------------------

8. NO ASSIGNMENT. This Agreement is personal to each of the Parties. Except as
provided below, no Party may assign or delegate any rights or obligations
hereunder without first obtaining the written consent of the other Party hereto;
provided, however, that the Company may assign this Agreement to any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company.

9. NOTICES. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (1) on the date of delivery if delivered by hand,
(2) on the date of transmission, if delivered by confirmed facsimile or email,
(3) on the first business day following the date of deposit if delivered by
guaranteed overnight delivery service, or (4) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:


Jeremy Goodwin
1012 Third Street
Santa Monica, CA 90403
Fax (563) 405-6569
Email: goodwinglobal@gmail.com


If to the Company:


China Advanced Construction Materials Group, Inc.
Attn.: Xianfu Han
Yingu Plaza, 9 Beisihuanxi Road, Suite 1708
Haidian District, Beijing 100080 PRC
Fax:__________________________________
Email: __________________________________

or to such other address as either Party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

10. PROTECTION OF THE COMPANY'S BUSINESS.

(a) Confidentiality. The Executive acknowledges that during the course of his
employment by the Company (prior to and during the Employment Term) he has and
will occupy a position of trust and confidence. The Executive shall hold in a
fiduciary capacity for the benefit of the Company and shall not disclose to
others or use, whether directly or indirectly, any Confidential Information
regarding the Company, except (i) as in good faith deemed necessary by the
Executive to perform his duties hereunder, (ii) to enforce any rights or defend
any claims hereunder or under any other agreement to which the Executive is a
party, provided that such disclosure is relevant to the enforcement of such
rights or defense of such claims and is only disclosed in the formal proceedings
related thereto, (iii) when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with jurisdiction to order him to divulge, disclose or make accessible
such information, provided that the Executive shall give prompt written notice
to the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment, (iv) as to such Confidential Information that shall
have become public or known in the Company's industry other than by the
Executive's unauthorized disclosure, or (v) to the Executive's spouse, attorney
and/or his personal tax and financial advisors as reasonably necessary or
appropriate to advance the Executive's tax, financial and other personal
planning (each an "Exempt Person"), provided, however, that any disclosure or
use of Confidential Information by an Exempt Person shall be deemed to be a
breach of this Section 9(a) by the Executive. The Executive shall take all
reasonable steps to safeguard the Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. The Executive understands
and agrees that the Executive shall acquire no rights to any such Confidential
Information. "Confidential Information" shall mean information about the
Company, its subsidiaries and affiliates, and their respective clients and
customers that is not disclosed by the Company and that was learned by the
Executive in the course of his employment by the Company, including, but not
limited to, any proprietary knowledge, trade secrets, data and databases,
formulae, sales, financial, marketing, training and technical information,
client, customer, supplier and vendor lists, competitive strategies, computer
programs and all papers, resumes, and records (including computer records) of
the documents containing such Confidential Information.

9

--------------------------------------------------------------------------------

(b) Non-Competition. During the Employment Term and for the six (6) month period
following the termination of the Executive's employment for any reason (the
"Restricted Period"), the Executive shall not, directly or indirectly, without
the prior written consent of the Company, provide employment (including
self-employment), directorship, consultative or other services to any business,
individual, partner, firm, corporation, or other entity that competes with any
business conducted by the Company or any of its subsidiaries or affiliates on
the date of the Executive's termination of employment or within six (6) months
of the Executive's termination of employment in the geographic locations where
the Company and its subsidiaries or affiliates engage or propose to engage in
such business (the "Business"). Nothing herein shall prevent the Executive from
having a passive ownership interest of not more than 2% of the outstanding
securities of any entity engaged in the Business whose securities are traded on
a national securities exchange.

(c) Non-Solicitation of Employees. The Executive recognizes that he possesses
and will possess confidential information about other employees of the Company
and its subsidiaries and affiliates relating to their education, experience,
skills, abilities, compensation and benefits, and inter-personal relationships
with customers of the Company and its subsidiaries and affiliates. The Executive
recognizes that the information he possesses and will possess about these other
employees is not generally known, is of substantial value to the Company and its
subsidiaries and affiliates in developing their business and in securing and
retaining customers, and has been and will be acquired by him because of his
business position with the Company. The Executive agrees that, during the
Restricted Period, he will not, directly or indirectly, (i) solicit or recruit
any employee of the Company or any of its subsidiaries or affiliates (a "Current
Employee") or any person who was an employee of the Company or any of its
subsidiaries or affiliates during the six (6) month period immediately prior to
the date the Executive's employment terminates (a "Former Employee") for the
purpose of being employed by him or any other entity, or (ii) hire any Current
Employee or Former Employee.

10

--------------------------------------------------------------------------------

(d) Non-Solicitation of Customers. The Executive agrees that, during the
Restricted Period, he will not, directly or indirectly, solicit or attempt to
solicit (i) any party who is a customer or client of the Company or its
subsidiaries, who was a customer or client of the Company or its subsidiaries at
any time during the six (6) month period immediately prior to the date the
Executive's employment terminates or who is a prospective customer or client
that has been identified and targeted by the Company or its subsidiaries for the
purpose of marketing, selling or providing to any such party any services or
products offered by or available from the Company or its subsidiaries, or (ii)
any supplier or vendor to the Company or any subsidiary to terminate, reduce or
alter negatively its relationship with the Company or any subsidiary or in any
manner interfere with any agreement or contract between the Company or any
subsidiary and such supplier or vendor.

(e) Property. The Executive acknowledges that all originals and copies of
materials, records and documents generated by him or coming into his possession
during his employment by the Company or its subsidiaries are the sole property
of the Company and its subsidiaries ("Company Property"). During the Employment
Term, and at all times thereafter, the Executive shall not remove, or cause to
be removed, from the premises of the Company or its subsidiaries, copies of any
record, file, memorandum, document, computer related information or equipment,
or any other item relating to the business of the Company or its subsidiaries,
except in furtherance of his duties under this Agreement. When the Executive's
employment with the Company terminates, or upon request of the Company at any
time, the Executive shall promptly deliver to the Company all copies of Company
Property in his possession or control.

(f) Non-Disparagement. Executive shall not, and shall not induce others to,
Disparage the Company or its subsidiaries or affiliates or their past and
present officers, directors, employees or products. "Disparage" shall mean
making comments or statements to the press, the Company's or its subsidiaries'
or affiliates' employees or any individual or entity with whom the Company or
its subsidiaries or affiliates has a business relationship which would adversely
affect in any manner (1) the business of the Company or its subsidiaries or
affiliates (including any products or business plans or prospects), or (2) the
business reputation of the Company or its subsidiaries or affiliates, or any of
their products, or their past or present officers, directors or employees.

11

--------------------------------------------------------------------------------

(g) Cooperation. Subject to the Executive's other reasonable business
commitments, following the Employment Term, the Executive shall be available to
cooperate with the Company and its outside counsel and provide information with
regard to any past, present, or future legal matters which relate to or arise
out of the business the Executive conducted on behalf of the Company and its
subsidiaries and affiliates, and, upon presentation of appropriate
documentation, the Company shall compensate the Executive for any out-of-pocket
expenses reasonably incurred by the Executive in connection therewith.

(h) Equitable Relief and Other Remedies. The Executive acknowledges and agrees
that the Company's remedies at law for a breach or threatened breach of any of
the provisions of this Section 9 would be inadequate and, in recognition of this
fact, the Executive agrees that, in the event of such a breach or threatened or
attempted breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available. In
addition, without limiting the Company's remedies for any breach of any
restriction on the Executive set forth in this Section 9, except as required by
law, the Executive shall not be entitled to any payments set forth in Section
6(d) hereof if the Executive has breached the covenants applicable to the
Executive contained in this Section 9, the Executive will immediately return to
the Company any such payments previously received under Section 6(d) upon such a
breach, and, in the event of such breach, the Company will have no obligation to
pay any of the amounts that remain payable by the Company under Section 6(d).

(i) Reformation. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 9 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state. The Executive acknowledges that the restrictive covenants contained
in this Section 9 are a condition of this Agreement and are reasonable and valid
in temporal scope and in all other respects.

(j) Liability. Notwithstanding the provisions in this Section 9 the Executive
shall not be liable for any mistakes of fact, errors of judgment, for losses
sustained by the Company or any subsidiary or for any acts or omissions of any
kind, unless caused by the negligence or willful or intentional misconduct of
the Executive or any person or entity acting for or on behalf of the Executive.

(k) Survival of Provisions. The obligations contained in this Section 9 shall
survive in accordance with their terms the termination or expiration of the
Executive's employment with the Company and shall be fully enforceable
thereafter.

11. INDEMNIFICATION. The Executive shall be indemnified to the extent permitted
by the Company's organizational documents and to the extent required by law.

12

--------------------------------------------------------------------------------

12. SECTION HEADINGS AND INTERPRETATION. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. Expressions of
inclusion used in this agreement are to be understood as being without
limitation.

13. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity of unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

14. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same Agreement.

15. GOVERNING LAW AND VENUE. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York without regard to its conflicts of law principles. The Parties agree
irrevocably to submit to the exclusive jurisdiction of the courts located in New
York, New York, for the purposes of any suit, action or other proceeding brought
by any Party arising out of any breach of any of the provisions of this
Agreement and hereby waive, and agree not to assert by way of motion, as a
defense or otherwise, in any such suit, action, or proceeding, any claim that it
is not personally subject to the jurisdiction of the above-named courts, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper, or that the provisions of
this Agreement may not be enforced in or by such courts.

16. ENTIRE AGREEMENT. This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.

17. WAIVER AND AMENDMENT. No provision of this Agreement may be modified,
amended, waived or discharged unless such waiver, modification, amendment or
discharge is agreed to in writing and signed by the Executive and such officer
or director as may be designated by the Board. No waiver by either Party at any
time of any breach by the other Party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver or similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

18. WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement such federal, state, local and foreign taxes as may be required
to be withheld pursuant to any applicable law or regulation.

19. AUTHORITY AND NON-CONTRAVENTION. The Executive represents and warrants to
the Company that he has the legal right to enter into this Agreement and to
perform all of the obligations on his part to be performed hereunder in
accordance with its terms and that he is not a party to any agreement or
understanding, written or oral, which could prevent him form entering into this
Agreement or performing all of his obligations hereunder.

13

--------------------------------------------------------------------------------

20. COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

[Signature Page Follows]

 

 

 

14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

CHINA ADVANCED CONSTRUCTION
MATERIALS GROUP, INC.

/s/ Xianfu Han                                                      
By: Xianfu Han 
Title: Chief Executive Officer

EXECUTIVE

/s/ Jeremy Goodwin                                             
By: Jeremy Goodwin

 

 

 

15

--------------------------------------------------------------------------------

SCHEDULE 1(e)

Boards of Directors and Advisory Boards

Sino Green Land Corporation (OTCBB: SGLA.OB)

L&L Energy Inc. (Nasdaq: LLEN)

 

 

 

1

--------------------------------------------------------------------------------